Title: From Thomas Jefferson to J. Phillipe Reibelt, 29 May 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington May 29. 05
                  
                  The box of books announced in your letter of the 17th. is recieved, and I will ask the favor of you to send the remaining volumes of the Botaniste Cultivateur, and of the Traité des Abeilles; these being among those which I shall keep. they may come by the stage.
                  In the catalogue of titles and prices you inclosed, I need some explanations. ‘Portefeuille des artistes 4. V. 14D.40c. European price. the work recieved announces itself to be 1. Vol. in 4. Cahiers. are there 3. other volumes of 4. Cahiers each? or by the expression ‘4. V.’ do you mean 4. Cahiers?   the same questions as to ‘Plans d’Architecture par Beker 4. Vol. 17D.00’  and ‘Idem par Meinert 4. V. 16D.80’ 4. Cahiers of each of these are recieved. do these constitute but one of four volumes? or are they the whole work? if the latter, they would seem to be very dear. Beker for instance, at 27D.02c would be 61. cents for every plate, many of which are mere ichnographies.   I doubt whether the German Repertories or Dictionnaries will be taken at any of the offices. there is not one among us who knows even the German Alphabet. Accept my salutations & respects.
                  
                     Th Jefferson 
                     
                  
               